DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/17/2022 does not place the application in condition for allowance.
The previous rejections under 112(b) are withdrawn due to Applicant’s amendment.
The previous art rejections are withdrawn due to Applicant’s amendment.
New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, 6, 12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Electrolyte based on fluorinated cyclic quaternary ammonium ionic liquids” to Le (of record), and further in view of “Recent Advances in Ionic Liquids for Lithium Secondary Batteries” to Matsumoto (included in Applicant’s IDS filed 3/3/2020). 
	Regarding claims 1, 5, and 6, Le teaches an ionic liquid comprising a cation and a counter ion (Abstract). One embodiment of the cation is 
    PNG
    media_image1.png
    160
    140
    media_image1.png
    Greyscale
 (Fig. 1, Table 1), which reads on claimed Formula (I), where Z1 is N, R1 and R2 together with Z1 constitutes a non-aromatic heterocyclic ring, and x is 1, each of R3 and R4 independently comprises a hydrocarbyl group, one of which bears a fluoro substituent. Another embodiment of the cation is
    PNG
    media_image2.png
    160
    128
    media_image2.png
    Greyscale
, ), which reads on claimed Formula (I), where Z1 is N, R1 and R2 together with Z1 constitutes a non-aromatic heterocyclic ring, and x is 1, each of R3 and R4 independently comprises a hydrocarbyl group, one of which bears a fluoro substituent.
The anion of the ionic liquid is a fluorinated bis-sulfonamide anion, bis(trifluoromethane sulfonyl)-imide (Introduction). Le does not specifically teach the claimed anion. Matsumoto teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form N(SO2-F)-2-1- as the anion of the ionic liquid in order to change the viscosity of the liquid, the charge and discharge rate of a battery using the ionic liquid, and the melting point of the liquid (p. 213-217).
	Per claims 5 and 6, R1 and R2 together with Z1 constitute a non-aromatic 5-membered heterocyclic ring, pyrrolidine, in the first embodiment (Pp14fTFSI), and a 6-membered heterocyclic ring, piperidine, in the second embodiment (Py14fTFSI).
	 Regarding claim 12, Le teaches an ionic liquid comprising a nitrogen cation and a counter ion (Abstract). One embodiment of the cation is 
    PNG
    media_image1.png
    160
    140
    media_image1.png
    Greyscale
 (Fig. 1, Table 1), which reads on claimed Formula (III), where Z1 is N, n=0, each of R3 and R4 independently comprises a hydrocarbyl group, one of which bears a fluoro substituent. Another embodiment of the cation is
    PNG
    media_image2.png
    160
    128
    media_image2.png
    Greyscale
, ), which reads on claimed Formula (II), where Z1 is N, m=0, each of R3 and R4 independently comprises a hydrocarbyl group, one of which bears a fluoro substituent.
The anion of the ionic liquid is a fluorinated bis-sulfonamide anion, bis(trifluoromethane sulfonyl)-imide (Introduction). Le does not specifically teach the claimed anion. Matsumoto teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form N(SO2-F)-2-1- as the anion of the ionic liquid in order to change the viscosity of the liquid, the charge and discharge rate of a battery using the ionic liquid, and the melting point of the liquid (p. 213-217).
Regarding claims 15-17, Le teaches an electrolyte for a lithium ion battery (“Ionic liquid + lithium salt”, starting on p. 823) comprising a lithium salt dissolved in an ionic liquid (Table 4). The combination of references teaches that the ionic liquid comprises a cation and a counter ion such as claimed in claim 1 is obvious (see rejection of claim 1 above).
Per claim 16, the lithium salt is lithium bis(trifluoromethane sulfonyl)-imidate (Introduction).
Per claim 17, the lithium salt is present at a concentration of about 1 molar (M) in an embodiment (Table 4).

Claim(s) 1, 5-7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “The formation of all-cis-(multi)fluorinated piperidines by a dearomatization-hydrogenation process” to Nairoukh (of record), and further in view of Matsumoto.
Regarding claims 1 and 5-7, Nairoukh teaches an ionic liquid comprising a cation and a counter anion (Fig. 3c, right column p. 269). The cation is 
    PNG
    media_image3.png
    124
    96
    media_image3.png
    Greyscale
, which reads on claimed Formula (I), where Z1 is N, R1 and R2 together with Z1 constitutes a non-aromatic heterocyclic ring, x is 1, each of R3 and R4 independently comprises a hydrocarbyl group, wherein the non-aromatic heterocyclic ring bears a fluoro substituent group.
The anion of the ionic liquid is a fluorinated bis-sulfonamide anion. Nairoukh does not specifically teach the claimed anion. Matsumoto teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form N(SO2-F)-2-1- as the anion of the ionic liquid in order to change the viscosity of the liquid, the charge and discharge rate of a battery using the ionic liquid, and the melting point of the liquid (p. 213-217).
Per claims 5-7, R1 and R2 together with Z1 constitute a non-aromatic 6-membered heterocyclic ring, piperidine. One or more carbon of the non-aromatic 6-membered heterocyclic ring bears a fluoro substituent.
Regarding claim 12, Nairoukh teaches an ionic liquid comprising a nitrogen cation and a counter anion (Fig. 3c, right column p. 269). The cation is 
    PNG
    media_image3.png
    124
    96
    media_image3.png
    Greyscale
, which reads on claimed Formula (II), where Z1 is N, m=2, X1 are independently F, and each of R3 and R4 independently comprises a hydrocarbyl group and bears an alkenyl group substituent.
The anion of the ionic liquid is a fluorinated bis-sulfonamide anion. Nairoukh does not specifically teach the claimed anion. Matsumoto teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form N(SO2-F)-2-1- as the anion of the ionic liquid in order to change the viscosity of the liquid, the charge and discharge rate of a battery using the ionic liquid, and the melting point of the liquid (p. 213-217).

Claim(s) 1-3, 5, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Variation of the cation of ionic liquids: The effects on their physicochemical properties and reaction outcome” to Hawker (of record), and further in view of Matsumoto.
Regarding claims 1-3, 5, and 6, Hawker teaches an ionic liquid comprising a cation and a counter anion (1. Introduction on p. 142). 
In a first embodiment, the cation is one represented by, inter alia, formulas 58-62 (p. 155). Each of these formulas read on claimed formula (I), where Z1 is N (for instance, the rightmost N atom in the formula), R1 and R2 together with Z1 constitute an aromatic heterocyclic ring, x=0, R3 represents a hydrocarbyl group, which bears a fluoro substituent.
In a second embodiment, the cation is one represented by, inter alia, formula 126 (p. 170). This formula reads on claimed formula (I), where Z1 is N, R1 and R2 together with Z1 constitute a non-aromatic heterocyclic ring, x=1, R3 and R4 each independently represent a hydrocarbyl group, one of which bears a fluoro substituent.
The anion of the ionic liquid is a fluorinated bis-sulfonamide anion (p. 142). Hawker does not specifically teach the claimed anion. Matsumoto teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form N(SO2-F)-2-1- as the anion of the ionic liquid in order to change the viscosity of the liquid, the charge and discharge rate of a battery using the ionic liquid, and the melting point of the liquid (p. 213-217).
Per claims 2 and 3, in the first embodiment, R1 and R2 together with Z1 constitute an aromatic 5-membered heterocyclic ring, an imidazole. 
Per claims 5 and 6, in the second embodiment, R1 and R2 together with Z1 constitute a non-aromatic 5-membered heterocyclic ring, a pyrrolidine. 
Regarding claim 12, Hawker teaches an ionic liquid comprising a nitrogen cation and a counter anion (1. Introduction on p. 142). 
In a first embodiment, the cation is one represented by, inter alia, formulas 58-62 (p. 155). Each of these formulas read on claimed formula (IV), where Z2 and Z3 are N, X3-X5 are H, R3 represents a hydrocarbyl group, which bears a fluoro substituent.
In a second embodiment, the cation is one represented by, inter alia, formula 126 (p. 170). This formula reads on claimed formula (III), where Z1 is N, n=0, R3 and R4 each independently represent a hydrocarbyl group, one of which bears a fluoro substituent.
The anion of the ionic liquid is a fluorinated bis-sulfonamide anion (p. 142). Hawker does not specifically teach the claimed anion. Matsumoto teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form N(SO2-F)-2-1- as the anion of the ionic liquid in order to change the viscosity of the liquid, the charge and discharge rate of a battery using the ionic liquid, and the melting point of the liquid (p. 213-217).

Claim(s) 1-4, 8, 9, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2003-257476A to Ono (machine translation relied upon herein), and further in view of Matsumoto.
Regarding claims 1-4 and 15, Ono teaches an ionic liquid comprising a cation and a counter anion (p. 4-5 of the translation). A first embodiment of the cation is 
    PNG
    media_image4.png
    123
    162
    media_image4.png
    Greyscale
 (p. 5 of the document), which reads on the claimed formula (I) where Z1 is N, R1 and R2 together with Z1 constitute an aromatic heterocyclic ring, x=0 and R3 is a hydrocarbyl group, and the aromatic heterocyclic ring comprises a carbon that bears a cyano-substituted alkyl substituent. 
Ono teaches that the anion of the ionic liquid includes a sulfonamide group (p. 4, 9 of the translation), but does not teach the claimed anion. Matsumoto teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form N(SO2-F)-2-1- as the anion of the ionic liquid in order to change the viscosity of the liquid, the charge and discharge rate of a battery using the ionic liquid, and the melting point of the liquid (p. 213-217).
Per claims 2-4, in the first embodiment, R1 and R2 together with Z1 constitute an aromatic 6-membered heterocyclic ring, a pyridine. One carbon of the aromatic 6-membered heterocyclic ring bears a cyano substituent. Matsumoto teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form N(SO2-F)-2-1- as the anion of the ionic liquid in order to change the viscosity of the liquid, the charge and discharge rate of a battery using the ionic liquid, and the melting point of the liquid (p. 213-217).
Per claim 15, in an embodiment, the electrolyte of Ono’s invention comprises a lithium salt dissolved in the ionic liquid. top of p. 12 of translation). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to dissolve a lithium salt in the ionic liquid of modified-Ono because such a combination is conventional. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claims 8 and 9, Ono teaches an ionic liquid comprising a cation and a counter anion (p. 2 of the document, p. 4-5 of the translation), the cation having a formula 
    PNG
    media_image5.png
    141
    156
    media_image5.png
    Greyscale
. A-y1+ reads on the claimed Z1, which is N or P (p. 2 of the translation). Ry2-Ry5 read on the claimed R1-R4, such that x is 1, and can each independently be an alkyl group. In some embodiments, Ry2-Ry5 are C1 to C6 alkyl groups, which may be substituted with a cyano or alkenyl group (p. 4 of the translation). Indeed, such a group is included in at least one specifically disclosed compound (Y4 on p. 5 of the document). Therefore, Ono teaches that a cation having the formula of claims 8 and 9 would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art, as it is within the scope of that disclosure. 
Ono teaches that the anion of the ionic liquid includes a sulfonamide group (p. 4, 9 of the translation), but does not teach the claimed anion. Matsumoto teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form N(SO2-F)-2-1- as the anion of the ionic liquid in order to change the viscosity of the liquid, the charge and discharge rate of a battery using the ionic liquid, and the melting point of the liquid (p. 213-217).
Regarding claim 12, Ono teaches an ionic liquid comprising a nitrogen or phosphorus cation and a counter anion (p. 4-5 of the translation). A first embodiment of the cation is 
    PNG
    media_image4.png
    123
    162
    media_image4.png
    Greyscale
 (p. 5 of the document), which reads on the claimed formula (V) where Z2 is N, R3 represents a hydrocarbyl group, X6, X8-X10 are H, and X7 is a carbyl bearing a cyano substituent. 
Ono teaches that the anion of the ionic liquid includes a sulfonamide group (p. 4, 9 of the translation), but does not teach the claimed anion. Matsumoto teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form N(SO2-F)-2-1- as the anion of the ionic liquid in order to change the viscosity of the liquid, the charge and discharge rate of a battery using the ionic liquid, and the melting point of the liquid (p. 213-217).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 12, and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/               Primary Examiner, Art Unit 1726